             Case 6:21-mj-01015-EJK Document 10 Filed 01/15/21 Page 1 of 1 PageID 40
                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                      George C. Young Courthouse and Federal Building
                                                401 West Central Boulevard
                                                    Orlando, FL 32801
                                                  www.flmd.uscourts.gov
Elizabeth M. Warren                                                                                 Benjamin C. Wynn
Clerk of Court                                                                               Orlando Division Manager


UNITED STATES OF AMERICA

VS.                                                               CASE NO: 6:21-mj-1015-EJK

ANDREW WILLIAMS


                                  NOTICE OF SURRENDERED U.S. PASSPORT

To:     U.S. Department of State
        CA/PPT/L/LA
        44132 Mercure Circle
        PO Box 1227
        Sterling, VA 20166-1227

       PURSUANT to the Court’s order entered on January 12, 2021 in the above styled case, the Defendant’s
passport, Number 582015678 was surrendered to the custody of the Clerk of Court on January 15, 2021. The
defendant is not permitted to apply for the issuance of another passport during the pendency of this action.

                          Defendant’s date of birth:         June 8, 1988

                          Defendant’s place of birth:        Florida, USA

                          Passport received from:            Pretrial Services

                          Passport issued to:                Andrew James Williams

                          Date of issuance:                  May 1, 2018


                                                                 ELIZABETH M. WARREN, CLERK

                                                                 By L Jernigan
                                                                 L. Jernigan, Deputy Clerk
January 15, 2021

Original to Case File
c:       Counsel and Unrepresented Defendant
         Pretrial Services (if before Judgment)
         Probation Office (if after Judgment)
         Appropriate Agency Listed Above
         Passport Coordinator
